Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The application claims three patentably distinct species (figures 1, 3 and 4). However, since there is no generic claim, and because there is no serious increased search burden on the examiner, then an election of species was not required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured for” in claim 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an auxiliary shift element to engage a rotor of the motor with the input shaft, does not reasonably provide enablement for an auxiliary shift element that connects the rotor to the input shaft and also connects a planetary gear element to the housing (“rotationally fixable” means “connected to the housing”).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. There appears to be an error in trying to make claim 13 generic when it is not, since claims 15 and 16 are directed to the embodiment of figure 4. Applicant needs to either make claim 15 independent, or cancel it. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 218 990 A1.
	See the German Search Report filed 05 June 2020.	
DE ‘990 discloses (the references in brackets refer to the reference):
° A transmission (G, see Figure 18) for a motor vehicle,
° where the gearbox (G) has a drive shaft (GW1), an output shaft (GW2), an electrical machine (EM), a torque-transmitting interface (GW1A) to an internal combustion engine external to the gearbox and a plurality of planetary gear sets (P1-P3),
° the transmission (G) being set up for this purpose by selectively closing gear-forming shift elements (03, 06, 07, 14, 57) a plurality of gears (1-3, 4.1, 5, 6) between the drive shaft (GW1) and the Provide output shaft (GW2),
° where the torque-transmitting interface (GW1 A) is permanently connected to the drive shaft (GW1) in a non-rotatable or torsionally flexible manner,
° whereby by closing a first of the gear-forming shifting elements (14), which is designed as a non-positive shifting element with variable torque transmission capability, the drive shaft (GW1) and an element (E22, E33) of one of the planetary gear sets (P2, P3) are the most speed relationship can be brought to one another,
° where another element (El 2) of one of the planetary gear sets (P2) is constantly connected to a rotor (R) of the electrical machine (EM),
° whereby by closing an additional switching element (15), which is designed as a form-fitting switching element (see claim 4), the rotor (R) and the drive shaft (GW1) can be brought into a fixed speed relationship to one another.
Claim 4 recites: 
4. Transmission (G) according to one of the preceding claims, characterized in that the fifth switching element (15) is designed as a form-fitting switching element.
	Thus, all of the limitations of claim 13 are met by DE ‘990. 
	Regarding claims 14 and 17, DE 990 shows in figure 18 that the input shaft GW1 has no permanent connection to any of the planetary elements, and that the transmission is used in a vehicle. 
	Regarding claim 18, DE 990 shows a clutch shifting table in figure 20. 
° a method for operating a transmission (G; see Figure 18) according to claim 13,
° whereby a plurality of gears (1-3, 4.1,5, 6) can be formed between the drive shaft (GW1) and the output shaft (GW2) by selectively closing the gear-forming shift elements (03, 06, 07, 14, 57) (see the status table in Figure 20),
° wherein the additional switching element (15) is closed in each of these gears (1-3, 4.1,5, 6).
	Regarding claim 19, DE 990 shows a clutch shifting table in figure 20. 
° a method for operating a transmission (G; see Figure 18) according to claim 13,

° whereby at least one gear step (ER, E1-E3) can be created between the rotor (R) and the output shaft (GW2) by selectively closing a selection of the gear-forming shift elements (03, 06, 07, 14, 57) (see the status table in Figure 20),
° wherein the additional shift element (15) is open in the at least one gear stage (ER, E1-E3)
Claim(s) 13, 14, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015210248 A1.
	DE ‘248 shows (references in parentheses are from this document)
A transmission (fig 3) for a motor vehicle, comprising: an input shaft (3); an output shaft (4); an electric machine (2); a torque-transmitting interface (see the spring damping assembly on the left side of the figure) to a transmission-external internal combustion engine (not shown); and a plurality of planetary gear sets (P1-P4), wherein the transmission is configured for providing a plurality of gears (see engagement chart in fig 4) between the input shaft and the output shaft  via selective engagement of gear-implementing shift elements (R, A, B, C, D and E), wherein the torque-transmitting interface is connected to the input shaft in a permanently rotationally fixed manner or torsionally elastic manner, wherein, by actuating a first force-locking shift element of the gear-implementing shift elements (A, C, D, E are friction type engaging elements capable of variable toque transfer) having a variable torque transmission capacity, the input shaft and a first element (A or E) of the planetary gear sets (P4) are engageable to fix a rotational speed relationship between the input shaft and the first element of the planetary gear sets, wherein a second element (S1) of the planetary gear sets (P1) is permanently connected to a rotor (11) of the electric machine (2), and wherein, by actuating an auxiliary form-locking shift element (R), the rotor (R) and the input shaft (3) are engageable to fix a rotational speed relationship between the rotor and the input shaft.
	Thus, it appears that all of the limitations of the claim are met by DE. ‘248.
	Regarding claim 14, there is no permanent connection between the input shaft and the planetary gearing. 
	Regarding claims 19 and 20, the auxiliary element R is only engaged for reverse speed range. The rotor is permanently connected to one element of the gearing which then means that the rotor is connected to the output shaft for all forward speeds. 
Allowable Subject Matter
Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 05 June 2020 have been considered by the examiner. 
	The examiner has considered the German Search Report filed 05 June 2020. Some of the rejections therein meet the requirements of US patent law and have been adopted herein. The examiner has included a machine translation of the Written Opinion and IPR from the same European patent application. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, June 10, 2021